DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  in line 2 the period should be changed to a semicolon after the phrase “third sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 15-18 and 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by on Lovell PG Pub. 2008/0185144 (Lovell).

    PNG
    media_image1.png
    257
    483
    media_image1.png
    Greyscale
 
Annotated Fig. 1
Regarding claim 1, Lovell discloses a method comprising: deploying a tubular string (illustrated in Fig. 1 including the completion system 104) within a wellbore (102), the tubular string having a central flow passage (fluid enter or exit the central flow passage through the perforated pipe segments 110) and an external surface (it is inherent that all tubulars have an external surface); deploying a spoolable sensor array (100) (the entire length of the sensor array 100 may be wound onto the spool 108; Par. [0018]), wherein the spoolable sensor array comprises a plurality of sensors (106) and is coupled with the tubular string (the sensor array 100 is attached to a completion system 104 for deployment into the well 102; Par. [0016]); measuring a property of a fluid within the tubular string with at least one sensor of the spoolable sensor array (the measured property can include temperature, pressure, flow rate, fluid property; Par. [0027]). (Abstract; Par. [0016-0027]; Figs. 1-2B).
Regarding claims 2, 16 and 29, Lovell discloses the at least one sensor (106) of the spoolable sensor array (100) is connected via a conductive line (communication line or optical fiber; claims 5 and 12) with one or more other sensors (106) of the spoolable sensor array. 
Regarding claims 3, 17 and 30, Lovell discloses the tubular string along its length has a flow port (Fig. 1 illustrates multiple flow ports in the perforated pipe segments 110) extending from the central flow passage to the external surface, the method further comprising positioning the at least one sensor (106) proximate the flow port sufficient to detect a property of the internal fluid within the central flow passage (Fig. 1 illustrates a sensor 106 proximate a flow port).
Regarding claim 4, 18 and 31, Lovell discloses the property is one or more of temperature, pressure, or flow rate (the measured property can include temperature, pressure, flow rate, fluid property; Par. [0027]).
Regarding claims 5 and 32, Lovell discloses the tubular string along its length has a flow port (Fig. 1 illustrates multiple flow ports in the perforated pipe segments 110) extending from the central flow passage to the external surface, and the method further comprising: deploying a pair of isolation packers (112), the pair of isolation packers comprising a first isolation packer (see Annotated Fig. 1 above) and a second isolation packer (see Annotated Fig. 1 above); and deploying a secondary packer (see Annotated Fig. 1 above) between the pair of isolation packers, wherein at least one of the plurality of sensors (106) is located between the first isolation packer and the secondary packer and at least one other of the plurality of sensors (106) located between the second isolation packer and the secondary packer (see Annotated Fig. 1 above which labels the first packer, second packer and secondary packer).
Regarding claim 15, Lovell discloses a system comprising: a tubular string (illustrated in Fig. 1 including the completion system 104) positioned within a wellbore (102), the tubular string having a central flow passage (fluid enter or exit the central flow passage through the perforated pipe segments 110) and an external surface (it is inherent that all tubulars have an external surface); and a spoolable sensor array (100) provided along the tubular string (the entire length of the sensor array 100 may be wound onto the spool 108; Par. [0018]), wherein the spoolable sensor array comprises a plurality of sensors (106) and is coupled with the tubular string (the sensor array 100 is attached to a completion system 104 for deployment into the well 102; Par. [0016]), the spoolable sensor array operable to measure a property of a fluid within the tubular string with at least one sensor of the spoolable sensor array (the measured property can include temperature, pressure, flow rate, fluid property; Par. [0027]). (Abstract; Par. [0016-0027]; Figs. 1-2B).
Regarding claim 28, Lovell discloses a tubular string (illustrated in Fig. 1 including the completion system 104) comprising: a tubular (illustrated in Fig. 1) having a central flow passage (fluid enter or exit the central flow passage through the perforated pipe segments 110) and an external surface (it is inherent that all tubulars have an external surface); a spoolable sensor array (100) coupled with the tubular (the sensor array 100 is attached to a completion system 104 for deployment into the well 102; Par. [0016]), wherein the spoolable sensor array comprises a plurality of sensors (106) and is coupled with the tubular string during deployment (the sensor array 100 is attached to a completion system 104 for deployment into the well 102; Par. [0016]); the spoolable sensor array operable to measure a property of a fluid within the tubular string with at least one sensor of the spoolable sensor array (the measured property can include temperature, pressure, flow rate, fluid property; Par. [0027]). (Abstract; Par. [0016-0027]; Figs. 1-2B).
Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lovell in view of Hartog et al. PG Pub. 2009/0114386 (Hartog).
Regarding claim 19, Lovell discloses the tubular string along its length has a flow port (Fig. 1 illustrates multiple flow ports in the perforated pipe segments 110) extending from the central flow passage to the external surface, a pair of isolation packers (112), the pair of isolation packers comprising a first isolation packer (see Annotated Fig. 1 above) and a second isolation packer (see Annotated Fig. 1 above); secondary packer (see Annotated Fig. 1 above) located between the pair of isolation packers, wherein at least one of the plurality of sensors (106) is located between the first isolation packer and the secondary packer and at least one other of the plurality of sensors located between the second isolation packer and the secondary packer (see Annotated Fig. 1 above which labels the first packer, second packer and secondary packer).
However, Lovell does not teach a processor communicatively coupled to the spoolable sensor array and operable to obtain data from the plurality of sensors.
Nonetheless, Hartog teaches a system for deploying a fiber optic line (5) from a spooling device (15) into a wellbore (10). A processor (30) is coupled to the spoolable fiber optic line for the purpose of processing signals. (Fig. 1A).
Thus it would have been obvious to ne having ordinary skill in the art at the time the invention was made to modify Lovell spoolable array with a coupled processor as taught by Hartog for the purpose of processing signals from the downhole sensor.  This would achieve the predictable result of receiving real time data from the sensor in the wellbore associated with the spoolable sensor array.
Claims 8-11, 22, 23, 26, 27, 34, 35, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Patel PG Pub. 2009/0008078 (Patel1) in view of Patel PG Pub. 2007/0227727 (Patel2).
Regarding claim 8, Patel1 discloses a method comprising: deploying a tubular string (150) within a wellbore, the tubular string having a central flow passage (370) and an external surface; deploying a sensor array (the electric cable can be a sensor cable 348; Par. [0035 & 0037]), comprising a plurality of sensors (350, 352, 354) (Par. [0037]); coupling the sensor array (348) including a plurality of sensors (350, 352, 354) to the tubular string (The cable 134 in Fig. 2 is coupled to tubing 150 and pipe 200 with packers 230, 224, 226. Examiner contends the cable 134 is the same as cable 348); deploying a pair of zonal isolation packers (314, 316) to isolate a production zone (306); wherein at least two sensors (350, 352) of the plurality of sensors of the sensor array (348) are located within the production zone, a first one (352) of the at least two sensors being located upstream from an initial flow regulator (332) and a second one (350) of the at least two sensors being located downstream from the initial flow regulator (Par. [0038]). (Par. [0029 & 0033-0038]; Figs. 2-3).
Patel1 teaches an electric cable (348) with sensors (350, 352, 354). (Par. [0037]; Fig. 3). However Patel1 does not teach the electric cable is spoolable.
Nonetheless Patel2 teaches a sensor cable (800) can be wound on a spool (840) and attached to a completion system. (Par. [0106]; Fig. 15).
Thus it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Patel1 electric cable so that it is spoolable as taught by Patel2 for the purpose of unwinding the cable as it is conveyed in a wellbore to help prevent the cable from kinking.  The use of a spool would achieve the predictable result of storing the cable as well as  mitigating damage to the cable.
Regarding claim 9, Patel1 discloses receiving first pressure data, at a processor, from the first one of the at least two sensors; receiving second pressure data, at the processor, from the second one of the at least two sensors; determining, at the processor, a differential pressure based on a difference between the first pressure data and the second pressure data; calculating, at the processor, a fluid flow rate within the production zone based on the differential pressure. (Par. [0038]). The differential pressure is utilized for adjusting the flow control device (332) to obtain the proper flow rate.
Regarding claims 10, 26 and 35, Patel1 discloses deploying the first one of (352) the at least two sensors on or proximate to a screen (336).  (Fig. 3).
Regarding claims 11 and 27, Patel1 discloses deploying the second one (350) of the at least two sensors to have a fluidic coupling to the initial flow regulator measuring a property of the fluid (measuring pressure; Par. [0038]) exiting the initial flow regulator.
Regarding claim 22, Patel1 discloses a system comprising: a tubular (150) having a central flow passage for an internal fluid (370) and an external surface; at least one pair of zonal isolation packers (314, 316) operable to be coupled to the tubular and operable to create a production zone (306); a sensor array (348) coupled to the tubular and having a plurality of sensors (350, 352, 354); at least one flow regulator (322), each of the at least one flow regulator (322) corresponding to each pair of the at least one pair of zonal isolation packers (314, 316), the at least one flow regulator (322) coupled to the tubular and operable to allow fluid to flow from the external surface of the tubular to the central flow passage (fluid flows through adjustable flow control assembly 332 into flow control device 344 which conveys fluid into central flow passage 370); and at least two of the plurality of sensors (350, 352) being located between a corresponding pair of the at least one pair of zonal isolation packers (314, 316) the at least two of the plurality of sensors comprising: a first sensor (352) located upstream of an initial flow regulator of the at least one flow regulator; a second sensor (350) located downstream of the initial flow regulator (322); determine a pressure differential between the corresponding first and second sensors (Par. [0038]). (Par. [0029 & 0033-0038]; Figs. 2-3).
Patel1 teaches an electric cable (348) with sensors (350, 352, 354). (Par. [0037]; Fig. 3). However Patel1 does not teach the electric cable is spoolable. Also Patel1 teaches determining a pressure differential between the corresponding first and second sensors (Par. [0038]) but does not teach the use of a processer coupled to one of the  sensors to perform this function.
Nonetheless Patel2 teaches a sensor cable (800) can be wound on a spool (840) and attached to a completion system. (Par. [0106]; Fig. 15). Additionally, Patel2 teaches a controller cartridge (116) which includes a processor is couple and in communication with a sensor (114). (Par. [0041]; Fig. 15).
Thus it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Patel1 electric cable so that it is spoolable as taught by Patel2 for the purpose of unwinding the cable as it is conveyed in a wellbore to help prevent the cable from kinking.  The use of a spool would achieve the predictable result of storing the cable as well as  mitigating damage to the cable. Furthermore, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Patel1 electric cable with a controller cartridge which includes a processor that communicates with the sensor as taught by Patel2 for the purpose of processing measurements of the sensor for the purpose of adjusting a flow control device. The use of a processor coupled to a sensor will allow for real time adjustments to a flow control device.
Regarding claim 23, Patel1 discloses the processor is operable to calculate a fluid flow rate from the corresponding production zone based on the pressure differential. (Par. [0038]). The differential pressure is utilized for adjusting the flow control device (332) to obtain the proper flow rate. Also, flow rate sensor can be used. (Par. [0031]).
Regarding claim 34, Patel1 discloses a tubular string comprising: a tubular (150) having a central flow passage (370) for an internal fluid and an external surface; at least one pair of zonal isolation packers (350, 352) operable to be coupled to the tubular; a sensor array (348) coupled to the tubular and having a plurality of sensors (350, 352, 354) (The cable 134 in Fig. 2 is coupled to tubing 150 and pipe 200 with packers 230, 224, 226. Examiner contends the cable 134 is the same as cable 348); at least one flow regulator (332), for each pair of the at least one pair of zonal isolation packers (350, 352), coupled to the tubular and operable to allow fluid to flow from the external surface of the tubular to the central flow passage (fluid flows through adjustable flow control assembly 332 into flow control device 344 which conveys fluid into central flow passage 370); and at least two of the plurality of sensors (350, 352) being located between a corresponding pair of the at least one pair of zonal isolation packers (350, 352), the at least two of the plurality of sensors (350, 352) comprising: a first sensor (352) located upstream of an initial flow regulator of the at least one flow regulator; and a second sensor (350) located downstream of the initial flow regulator (332) (Par. [0038]). (Par. [0029 & 0033-0038]; Figs. 2-3).
Patel1 teaches an electric cable (348) with sensors (350, 352, 354). (Par. [0037]; Fig. 3). However Patel1 does not teach the electric cable is spoolable.
Nonetheless Patel2 teaches a sensor cable (800) can be wound on a spool (840) and attached to a completion system. (Par. [0106]; Fig. 15).
Thus it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Patel1 electric cable so that it is spoolable as taught by Patel2 for the purpose of unwinding the cable as it is conveyed in a wellbore to help prevent the cable from kinking.  The use of a spool would achieve the predictable result of storing the cable as well as  mitigating damage to the cable.
Regarding claim 39, Patel1 discloses a first and second sensor (350, 352) and a flow regulator (332) in one zone (Fig. 3) but does not teach a plurality of pairs of zonal isolation packers coupled with the tubular to isolate a corresponding number of production zones, wherein at least two of the plurality of sensors are located within the production zones; wherein the at least two of the plurality of sensors comprise a first sensor being located upstream from an initial flow regulator and a second sensor being located downstream from the initial flow regulator.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to multiple zones with at least two of the plurality of sensors are located within the production zones; wherein the at least two of the plurality of sensors comprise a first sensor being located upstream from an initial flow regulator and a second sensor being located downstream from the initial flow regulator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 40, Patel1 discloses the initial flow regulator (332) is one of an inflow control device (ICD) or inflow control valve (ICV). (Par. [0033]; Fig. 3).
Allowable Subject Matter
Claims 6-7, 12-14, 20, 21, 24, 25, 33, 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676